DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 2/14/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gate of the MOS transistor is coupled to a drain of the MOS transistor, the gate is coupled to the second capacitor terminal, and the drain and a source of the MOS transistor are coupled to the first capacitor terminal” recited in claim 9 and “a gate of the MOS transistor is coupled to a drain of the MOS transistor, the gate is coupled to the second current terminal and to the third current terminal, and the drain and a source of the MOS transistor are configured to receive the first control signal” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
According to the amended claim 9, a gate of the MOS transistor is coupled to a drain of the MOS transistor, to the second capacitor terminal where the second capacitor terminal is coupled to the ground terminal, and the and a source of the transistor are coupled to the first capacitor terminal, i.e. the gate, drain, and source of the MOS transistor is coupled to the ground, which is not shown in any of the applicant’s figures. 
According to the amended claim 11, a gate of the MOS transistor is coupled to a drain of the MOS transistor, to the second and third current terminals and the drain and a source of the MOS transistor receiving the first control signal, i.e. the gate, drain and source of the MOS transistor is commonly coupled to the second and third current terminals which is receiving the first control signal, which is not shown in any of the applicant’s figures.  
The examiner notes that Fig. 6 only shows a capacitor CS1 being implemented with “a MOS transistor whose drain and source are connected together so that the gate terminal is one terminal of the capacitor and drain/source connection is the other terminal of the capacitor” where “Gates 604 of the dummy structures connected to ground 115 and the drain and source connected to node N1(FIG 5)” as described in para [0026] of the specification of the instant application, and Fig. 8 only shows the commonly connected current terminals of M1 and M2 is coupled to CS2 where a control signal CTL_B_INV is connected to the commonly connected current terminals of M1 and M2 via the capacitor CS2 as described in para [0028].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Pat No. 5,629,638) in view of Saeki and Whitworth et al. (US Pat No. 6,331,787).
Regarding claim 9, Kumar teaches a circuit (see Fig. 4), comprising: 
a first transistor (88) comprising a first current terminal (112), a second current terminal (116), and a first control terminal (114); 
a second transistor (90) comprising a third current terminal (118), a fourth current terminal (122), and a second control terminal (120), the third current terminal coupled to the second current terminal (118 and 116 commonly coupled), and the fourth current terminal coupled to a ground terminal (124),
but does not teach a specific of a capacitor comprising a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the second current terminal and to the third current terminal, and the second capacitor terminal coupled to the ground terminal, and the capacitor comprising a metal oxide semiconductor (MOS) transistor, and a gate of the MOS transistor coupled to a drain of the MOS transistor, the gate is coupled to the second capacitor terminal, and the drain and a source of the MOS transistor are coupled to the first capacitor terminal. 
However, Saeki teaches the load capacitance (see C in Fig. 6) having a first capacitor terminal coupled to an output and a second capacitor terminal coupled to a ground as a matter of producing a pulse signal.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to add a capacitance of Saeki across the drain 118 and source 122 of Kumar for the purpose of providing a stable pulse signal at a common terminal of the source 116 of 88 and drain 118 of the 90.
Regarding the capacitor comprising a metal oxide semiconductor (MOS) transistor, and a gate of the MOS transistor coupled to a drain of the MOS transistor, the gate is coupled to the second capacitor terminal, and the drain and a source of the MOS transistor are coupled to the first capacitor terminal, Whitworth et al. teaches a MOSFET (see Fig. 16) capacitance having a gate, drain and  source junctions where an intrinsic capacitance loading between various junctions such as Cgd (gate-to-drain capacitance), Cgs (gate-to-source capacitance) and Cgb (gate-to-substrate capacitance) where a MOSFET capacitor is formed when the gate of the MOSFET is coupled to the drain of the MOSFET and the gate and a source of the MOSFET is coupled, a gate-to-source capacitance is formed when the gate is coupled to the drain, and the value of the capacitor being determined by the gate oxide thickness and the area of the MOSFET (see col. 15, lines 33-55).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the MOSFET capacitance of Whitworth et al. in place of the capacitance of Saeki since it would improve the operation by providing determinable capacitance setting. 
Regarding claim 10, Kumar in view of Saeki and Whitworth et al. teaches the circuit of claim 9, where Fig. 4 of Kumar further teaches third (84)and fourth (86) transistors coupled to the first current terminal (100 and 110 coupled to 102), a third control terminal (96) of the third transistor coupled to the first control terminal (98), a fourth control terminal (106) of the fourth transistor coupled to the second control terminal (108), and the first current terminal is configured to provide an output signal (102 OUTPUT) that is a logical NAND of signals provided to the first and second control terminals (Fig. 4 being NAND of A, B).  
Regarding claim 19, Kumar in view of Saeki and Whitworth et al. teaches the circuit of claim 9, where Fig. 4 of Kumar further teaches a third transistor (84) comprising a third control terminal (96), a fifth current terminal (92), and an sixth current terminal (100), the sixth current terminal coupled to the first current terminal (112) and the third control terminal (96) coupled to the first control terminal (98); and a fourth transistor (86) comprising a fourth control terminal (106), a seventh current terminal (104), and an eight current terminal (110), the eight current terminal (110) coupled to the first current terminal (112) and the fourth control terminal (106) coupled to the second control terminal (108).  
Claims 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Whitworth et al. (US Pat No. 6,331,787).
Regarding claim 11, Kumar teaches a circuit (see Fig. 4), comprising: 
a first transistor (88) comprising a first current terminal (112), a second current terminal (116), and a first control terminal (114); 
a second transistor (90) comprising a third current terminal (118), a fourth current terminal (122), and a second control terminal (120), the third current terminal coupled to the second current terminal (118 and 116 commonly coupled), and the fourth current terminal coupled to a ground terminal (124), 
but does not teach a specific of a capacitor comprising a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the second current terminal and to the third current terminal, and the second capacitor terminal configured to receive a first control signal, the capacitor comprising a metal oxide semiconductor (MOS) transistor, a gate of the MOS transistor coupled to a drain of the MOS transistor, the gate is coupled to the second current terminal and to the third current terminal, and the drain and a source of the MOS transistor are configured to the first control signal.
However, Whitworth et al. teaches a representation of a MOSFET (see Fig. 16) having intrinsic capacitance having a gate, drain and source junctions where an intrinsic capacitance loading between various junctions such as Cgd (gate-to-drain capacitance), Cgs (gate-to-source capacitance) and Cgb (gate-to-substrate capacitance) such that a gate-to-source capacitance is formed when the gate is coupled to the drain (see col. 15, lines 33-55).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the intrinsic capacitance as disclosed in Whitworth et al. between the gate and drain of the first transistor (88) of Kumar where based on an intrinsic capacitance comprising a first capacitor terminal (S of 88) and a second capacitor terminal (114 of 88), the first capacitor terminal coupled to the second current terminal (116)  and to the third current terminal (118), and the second capacitor terminal (114) configured to receive a first control signal (98), where the capacitor comprising a metal oxide semiconductor (MOS) transistor, a gate of the MOS transistor coupled to a drain of the MOS transistor of Whitworth et al. since a proper termination based on the MOSFET capacitance would provide a reliable operation.
Regarding claim 12, Kumar in view of Whitworth et al. teaches the circuit of claim 11, wherein the second control terminal (120) is configured to receive a second control signal (108), a polarity of the first control signal opposite a polarity of the second control signal (when A is a logic low and B is a logic high, A and B are opposite in polarity).  
Regarding claim 13, Kumar in view of Whitworth et al. teaches the circuit of claim 12, further comprising third (84)and fourth (86) transistors coupled to the first current terminal (100 and 110 coupled to 102), a third control terminal (96) of the third transistor coupled to the first control terminal (98), a fourth control terminal (106) of the fourth transistor coupled to the second control terminal (108), and the first current terminal is configured to provide an output signal (102 OUTPUT) that is a logical NAND of signals provided to the first and second control terminals (Fig. 4 being NAND of A, B).  
Regarding claim 14, Kumar in view of Whitworth et al. teaches the circuit of claim 11, further comprising third (84)and fourth (86) transistors coupled to the first current terminal (100 and 110 coupled to 102), a third control terminal (96) of the third transistor coupled to the first control terminal (98), a fourth control terminal (106) of the fourth transistor coupled to the second control terminal (108), and the first current terminal is configured to provide an output signal (102 OUTPUT) that is a logical NAND of signals provided to the first and second control terminals (Fig. 4 being NAND of A, B).  
Regarding claim 20, Kumar in view of Whitworth et al. teaches the circuit of claim 11, further comprising: a third transistor (84) comprising a third control terminal (96), a fifth current terminal (92), and an sixth current terminal (100), the sixth current terminal (100) coupled to the first current terminal (112) and the third control terminal (96) coupled to the first control terminal (114); and a fourth transistor (86) comprising a fourth control terminal (106), a seventh current terminal (104), and an eight current terminal (110), the eight current terminal (110) coupled to the first current terminal (112) and the fourth control terminal (106) coupled to the second control terminal (108).   
Allowable Subject Matter
Claims 1, 5-6, 8, 16 and 18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
one of ordinary skill in the art would not have been motivated to modify the teaching of Kumar, Saeki, and Whitworth et al. to further includes, among other things, the specific of a circuit comprising a fourth transistor and a fifth transistor coupled to the first current terminal, a fourth control terminal of the fourth transistor coupled to the first control terminal, a fifth control terminal of the fifth transistor coupled to the second control terminal, and the first current terminal is configured to provide an output signal that is a logical NAND of signals provided to the first and second control terminals as set forth in claim1.
Response to Arguments
Based on applicant’s argument filed 2/14/2022, the amended claim 1 is allowable over the prior art of record. Claims 5-6 and 8 and 18 as being dependent on the amended claim 1 are allowable over the prior art of record. 
Regarding the amend claims 9 and 11, applicant argues that the elements of Fig. 4 of the prior art Kumar (US Pat No. 5,426,382) do not match any reference designator in Kumar. The examiner acknowledges that an incorrect patent number is recited in the Office action mailed 10/15/2021, and the correct patent number should have been Kumar (US Pat No., 5,629,638), And thus the rejection mailed 10/15/2022 has been withdrawn, and a new ground(s) of rejection is made as recited above.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844